Citation Nr: 1809463	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges that the Veteran is claiming entitlement to service connection for PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as dysthymic disorder, depression, anxiety, and drug and alcohol abuse.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service.  However, further development is required before this claim may be adjudicated.

First, new evidence, including treatment records from 2014-2016, have been received since the most recent May 2014 statement of the case.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304(c). 

Secondly, the Veteran's February 1984 treatment records reflect that the Veteran had symptoms of a psychiatric disorder, including dysthymic disorder, shortly after service that may have been caused by service and/or caused his drug and alcohol dependence that was diagnosed during service.  Therefore, as the post-service evidence indicates that the Veteran has a current psychiatric disorder that may be related to service, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Bonne Terre, Missouri since January 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his acquired psychiatric disorder, to include PTSD, dysthymic disorder, depression, anxiety, and alcohol/drug abuse.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

For each diagnosed shoulder and psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder is etiologically related to the Veteran's period of service.  Further, if a psychiatric disorder other than alcohol and drug abuse/dependence is diagnosed, the examiner should also provider an opinion as to the relationship between his alcohol and drug abuse/dependence and any diagnosed psychiatric disorder.  Specifically, whether or not that disorder caused the Veteran's alcohol and drug abuse/dependence.  

With respect to a psychiatric disorder, if PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




